UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8002



JEROME N. DAIS,

                                               Plaintiff - Appellant,

          versus


JOHN LAMANNA, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:05-cv-02797-DCN)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome N. Dais, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome N. Dais, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.   Dais

also appeals the district court’s order denial of his subsequent

motion for reconsideration and has filed a motion for summary

judgment on appeal.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm both orders for the

reasons stated by the district court, see Dais v. LaManna, No.

9:05-cv-02797-DCN (D.S.C. Sept. 14 and Oct. 18, 2006).     We deny

Dais’s motion for summary judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -